 


110 HR 2788 IH: Franking Reform Adds Needed Knowledge Act of 2007 or the FRANK Act
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2788 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Mr. Flake introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To require each piece included in a mass mailing sent by a Member of the House of Representatives as franked mail to include a statement of the costs of producing and mailing the mass mailing, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Franking Reform Adds Needed Knowledge Act of 2007 or the FRANK Act.  
2.Requiring Statement of Costs on Mass Mailings by Members of the House 
(a)Statement RequiredA Member of the House of Representatives may not mail any mass mailing as franked mail unless each piece included in the mass mailing contains the following statement: The aggregate cost of this mailing to the taxpayers is _________., with the blank space filled in with the cost of producing and mailing the mass mailing. 
(b)Assistance of House Commission on Congressional Mailing StandardsAt the request of a Member of the House of Representatives, the House Commission on Congressional Mailing Standards shall assist the Member in obtaining the information required to be included in a mass mailing under subsection (a). 
(c)DefinitionsIn this section— 
(1)the term mass mailing has the meaning given such term in section 3210(a)(6)(E) of title 39, United States Code; and 
(2)the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress. 
3.Effective DateThis Act shall apply with respect to mass mailings mailed on or after the expiration of the 180-day period which begins on the date of the enactment of this Act.   
 
